Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 12/1/2020 have been accepted by the examiner.

	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the article “Carbon rich fly ash and their composites” by Salah et al is considered the closest prior art, however, the reference fails to teach or suggest the step of sonicating the ball milled oil fly ash particles in an aqueous medium to form a mixture including ball milled and sonicated oil fly ash particles and a supernatant as recited in instant claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146.  The examiner can normally be reached on 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MATTHEW O SAVAGE/Primary Examiner, Art Unit 1773